Per Curiam
Opinion,
The Springfield Township Board of Commissioners (Board) appeals a decision of the Court of Common Pleas which affirmed the Springfield Township Zoning Hearing Board’s approval of the Philadelphia Suburban Water Company’s request for permission to construct a standing steel distribution storage reservoir and booster pump station on property it owns *612in Springfield Township and which denied Board’s petition for a remand. We affirm on the basis of Judge Reed’s able opinion which is located at 64 Del. Co. 338 (1977).
Per Curiam Order
And Now, this 29th day of November, 1978, the decision and order of the Court of Common Pleas of Delaware County is affirmed and is found at 64 Del. Co. 338 (1977).